United States Court of Appeals
                      For the First Circuit


Nos. 10-1275
     10-1593
     11-2290
     11-2346

                 MADELEINE CANDELARIO DEL MORAL,

               Plaintiff, Appellee/Cross-Appellant,

                                v.

       UBS FINANCIAL SERVICES INCORPORATED OF PUERTO RICO,

               Defendant, Appellant/Cross-Appellee.


                           ERRATA SHEET

     The opinion of this Court issued on November 9, 2012, is
amended as follows:

     On page 31, line 6, delete the phrase "Costs to UBSPR." and
replace it with "No costs to either party."